  Case: 1:18-cv-00269-ACL Doc. #: 75 Filed: 04/01/21 Page: 1 of 6 PageID #: 623




                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF MISSOURI
                                            SOUTHEASTERN DIVISION

QUINTA SANDERS                                            )
                                                          )
            Plaintiff,                                    )
                                                          )
v.                                                        )
                                                          )
MISSISSIPPI COUNTY, MISSOURI,                             )       Case No. 1:18-CV-00269-ACL
CITY OF CHARLESTON, MISSOURI,                             )
CORY HUTCHESON, SALLY YANEZ,                              )
RYAN HILL, JOE ROSS,                                      )
JOSH MALDONADO,                                           )
DECOTA MCGLOTHLIN,                                        )
FAITH ALTAMIRANO,                                         )
ROBERT HEARNES,                                           )
CURTIS ARNOLD,                                            )
ZACHARY MATNEY, and                                       )
AUSTIN HENSON                                             )
                                                          )
            Defendants.                                   )

  JOINT MOTION OF PLAINTIFF QUINTA SANDERS AND DEFENDANTS CITY OF
   CHARLESTON, MISSOURI, ROBERT HEARNES, CURTIS ARNOLD, ZACHARY
     MATNEY, AND AUSTIN HENSON FOR THE COURT TO DECLARE THAT
          DOCUMENTS ARE CLOSED RECORDS UNDER MO. REV. STAT.
     § 610.021(1) (2016) AND FOR LEAVE TO FILE DOCUMENTS UNDER SEAL

            Plaintiff Quinta Sanders (“Plaintiff”) and Defendants City of Charleston, Missouri,

Robert Hearnes, Curtis Arnold, Zachary Matney, and Austin Henson (collectively referred to

hereinafter as the “City of Charleston Defendants”), by and through counsel, for their Joint

Motion for the Court to Declare that Documents are Closed Records Under Mo. Rev. Stat.

§ 610.021(1) (2016) and for Leave to File Documents Under Seal, state as follows:

            1.             Plaintiff, individually, as the representative of the Class 1 beneficiaries under the

Missouri Wrongful Death Statute, Mo. Rev. Stat. §537.080 (2016), and as an heir and

beneficiary of Tory D. Sanders, deceased, is asserting claims for damages against the City of



03726664.DOCX/1/2565-925                                      1
  Case: 1:18-cv-00269-ACL Doc. #: 75 Filed: 04/01/21 Page: 2 of 6 PageID #: 624




Charleston Defendants and other defendants arising out of the injuries to and death of Tory D.

Sanders, deceased, at the Mississippi County Detention Center on May 5, 2017.

            2.             The City of Charleston Defendants have denied, and continue to deny, the

allegations and claims asserted against them in this action, but the City of Charleston Defendants

and Plaintiff have agreed to settle Plaintiff’s claims, subject to the Court’s approval of the

settlement.

            3.             Pursuant to Mo. Rev. Stat. § 537.095 (2016), the Court must approve the

settlement and the distribution of the settlement proceeds, which will require the City of

Charleston Defendants and Plaintiff to file various pleadings and documents with the Court that

contain confidential financial information regarding the distribution of the settlement proceeds

and information about the heirs and beneficiaries of Tony D. Sanders, deceased, which includes

information regarding his minor children.

            4.             The Court previously found that the “disclosure [of the confidential financial

information regarding the distribution of the settlement proceeds and the information about the

heirs and beneficiaries of Tony D. Sanders, deceased, which includes information regarding his

minor children] would have an adverse impact on Plaintiff, the decedent’s wife, and the

decedent’s minor children which clearly outweighs the public policy considerations of Mo. Rev.

Stat. § 610.011...” and, therefore, the Court ordered that a letter filed under seal containing the

aforementioned information be declared a closed record under Mo. Rev. Stat. § 610.021(1)

(2016). [Doc. No. 74- Second Amended Order at p. 2]

            5.             Pursuant to E.D.Mo. L.R. 13.05, “[u]pon a showing of good cause, the Court may

order that documents filed in a civil case be received and maintained by the Clerk under seal.”




03726664.DOCX/1/2565-925                                    2
  Case: 1:18-cv-00269-ACL Doc. #: 75 Filed: 04/01/21 Page: 3 of 6 PageID #: 625




            6.             Plaintiff and the City of Charleston Defendants respectfully request that the Court

enter a written Order declaring that the settlement pleadings and documents listed below are

closed records under Mo. Rev. Stat. § 610.021(1) (2016) because the settlement pleadings and

documents contain confidential financial information regarding the distribution of the settlement

proceeds and information about the heirs and beneficiaries of Tony D. Sanders, deceased, which

includes information regarding his minor children, and the disclosure of the settlement pleadings

and documents would have an adverse impact on Plaintiff, the decedent’s wife, and the

decedent’s minor children, which clearly outweighs the public policy considerations of Mo. Rev.

Stat. § 610.011 (2016). Plaintiff and the City of Charleston Defendant also respectfully request

that the Court enter a written Order granting them leave to file the following settlement pleadings

and documents under seal because the pleadings and documents contain confidential financial

information regarding the distribution of the settlement proceeds and information about the heirs

and beneficiaries of Tony D. Sanders, deceased, which includes information regarding his minor

children:

                           a.     Joint Application for Approval of the Settlement for the Injuries To and
                                  Death of Tory D. Sanders, Deceased, with the City of Charleston,
                                  Missouri, Robert Hearnes, Curtis Arnold, Zachary Matney, and Austin
                                  Henson Only and to Distribute the Settlement Proceeds to the Heirs and
                                  Beneficiaries of Tory D. Sanders, Deceased, and the following exhibits
                                  thereto:

                                  i.      Exhibit A- List of Funeral Expenses;

                                  ii.     Exhibit B- Contracts for Employment of Plaintiff’s Attorneys; and

                                  iii.    Exhibit C- The unsigned Confidential General and Full Releases of
                                          All Claims for the Injuries to and Death of Tory D. Sanders,
                                          Deceased Against Robert Hearnes, Curtis Arnold, Zachary
                                          Matney, Austin Henson, and the City of Charleston, Missouri
                                          Only.




03726664.DOCX/1/2565-925                                    3
  Case: 1:18-cv-00269-ACL Doc. #: 75 Filed: 04/01/21 Page: 4 of 6 PageID #: 626




                                  iv.     Exhibit D- Proposed Order Under Mo. Rev. Stat. § 537.095 (2016)
                                          Approving the Settlement for the Injuries To and Death of Tory D.
                                          Sanders, Deceased, Between the Heirs and Beneficiaries of Tory
                                          D. Sanders, Deceased, and Defendants City of Charleston,
                                          Missouri, Robert Hearnes, Curtis Arnold, Zachary Matney, and
                                          Austin Henson Only and the Collection and Distribution of the
                                          Settlement Proceeds to the Heirs and Beneficiaries of Tory D.
                                          Sanders, Deceased.

                           b.     The fully executed receipts signed by each of the heirs and beneficiaries of
                                  Tory D. Sanders, deceased, that demonstrate that each of them received
                                  their proper distribution of the settlement proceeds as ordered by the
                                  Court.

                           c.     The fully executed receipts signed by each of Plaintiff’s attorneys that
                                  demonstrate that each of them received their proper distribution of the
                                  settlement proceeds as ordered by the Court.

            7.             This request is being made in a good faith effort to maintain the confidentiality of

the financial information regarding the distribution of the settlement proceeds and the

information about the heirs and beneficiaries of Tony D. Sanders, deceased, which includes

information regarding his minor children, and not for any improper purpose.

            WHEREFORE, Plaintiff and the City of Charleston Defendants respectfully request that

the Court enter a written Order declaring that the aforementioned settlement pleadings and

documents are closed records under Mo. Rev. Stat. § 610.021(1) (2016), granting leave to file the

aforementioned settlement pleadings and documents under seal, and granting such other and

further relief as this Court deems just and proper.




03726664.DOCX/1/2565-925                                     4
  Case: 1:18-cv-00269-ACL Doc. #: 75 Filed: 04/01/21 Page: 5 of 6 PageID #: 627




                                   Respectfully submitted,

                                   WENDT LAW FIRM, P.C.

                                   By: /s/ Samuel M. Wendt
                                   Samuel M. Wendt MO#53573
                                   Nick Hillyard MO#57538
                                   4717 Grand Ave., Ste. 130
                                   Kansas City, MO 64112
                                   Phone: (816) 531-4415
                                   Fax: (816) 531-2507
                                   E-mail: sam@wendtlaw.com
                                   E-mail: nick@wendtlaw.com

                                   and

                                   LAW OFFICE OF MICHAEL G. HOSKINS, P.C.

                                   By: /s/ Michael G. Hoskins
                                   Michael G. Hoskins, pro hac vice
                                   3200 West End Avenue, Suite 500
                                   Nashville, TN 37203
                                   Phone: (615) 783 - 1757
                                   Fax: (615) 866 - 5816
                                   E-mail: mgh@michaelghoskins.com
                                   ATTORNEYS FOR PLAINTIFF
                                   QUINTA SANDERS

                                   and

                                    PAULE, CAMAZINE & BLUMENTHAL, P.C.


                                   By: /s/ D. Keith Henson
                                   D. Keith Henson, #31988MO
                                   165 North Meramec Ave., Suite 110
                                   Clayton (St. Louis), MO 63105
                                   Telephone: (314) 727-2266
                                   Facsimile: (314) 727-2101
                                   E-mail: khenson@pcblawfirm.com
                                   ATTORNEY FOR CITY OF
                                   CHARLESTON DEFENDANTS




03726664.DOCX/1/2565-925                 5
  Case: 1:18-cv-00269-ACL Doc. #: 75 Filed: 04/01/21 Page: 6 of 6 PageID #: 628




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the attorney whose name appears above signed the
original of this pleading and that true and correct copy of the foregoing was filed with the Clerk
of the Court to be served by the operation of the Court’s electronic filing system and sent via
First Class U.S. Mail this 1st day of April, 2021 to:

            Albert M. Spradling, III
            SPRADLING AND SPRADLING
            P.O. Box 1119
            1838 Broadway
            Cape Girardeau, MO 63702-1119
            albert@spradlaw3.com
            ATTORNEY FOR DEFENDANTS MISSISSIPPI COUNTY, MISSOURI, SALLY YANEZ,
            RYAN HILL, JOE ROSS, JOSH MALDONADO AND FAITH ALTAMIRANO

            Peter J. Dunne #31482MO
            Robert T. Plunkert #62064MO
            PITZER SNODGRASS, P.C.
            100 South Fourth Street, Suite 400
            St. Louis, Missouri 63102-1821
            (314) 421-5545
            (314) 421-3144 (Fax)
            dunne@pspclaw.com
            plunkert@pspclaw.com
            ATTORNEYS FOR DEFENDANT CORY HUTCHESON


                                                             /s/ D. Keith Henson




03726664.DOCX/1/2565-925                         6
